Citation Nr: 1703408	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-48 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  Thereafter, in January 2014, the Board remanded this matter for additional development.

The Board notes that, during the course of the appeal, the Veteran has been represented by Disabled American Veterans (DAV).  In September 2015, he submitted an incomplete VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In October 2016, the Board sent him a letter notifying him that the form was incomplete and that, unless he submitted a new, fully executed form, DAV would continue to be his representative before the Board.  As the Veteran did not respond to the October 2016 letter and has not otherwise submitted a new, validly executed form, the Board will continue to recognize DAV as his representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the file after the issuance of the March 2014 supplemental statement of the case (SSOC).  As discussed further below, the Board finds that additional development is required and, thus, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted in the Introduction, the Veteran's claim was previously remanded in January 2014 for procurement of outstanding records and to provide him with a new VA examination to determine the current severity of his service-connected PTSD.  While additional records were associated with the record since then, there is an indication that additional records remain outstanding.  Specifically, and most importantly, the record indicates that the Veteran was hospitalized for his service-connected PTSD during October 2016 and November 2016.  It appears that he was transferred from a nursing home (The Bridge at Ridgely) to the Memphis, Tennessee, VA Medical Center (VAMC) for such hospitalization.  Additionally, he has also referenced treatment at Jefferson Barracks, which is part of the St. Louis, Missouri, VAMC.  Such records are relevant to the issue on appeal and attempts to obtain them must be made.  

Furthermore, while the record does contain some records from Pathways Behavioral Health from May 2014, such records do not appear to be complete.  In this regard, the Veteran was hospitalized for four days in May 2014, but the record only contains five pages from Pathways Behavioral Health during this period, most of which relate to medication management.  Additionally, the Veteran has also referenced treatment at Jackson General (unclear location).  Given the nature of the Veteran's reports, it is unclear if he was recently treated at these locations or if he was treated there at some point in the past.  Nevertheless, given the possibility that the records contain information relevant to the period on appeal, attempts to obtain them must also be made.
 
Finally, the Board finds that the Veteran's claim for an increased rating for PTSD must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of this service-connected disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his PTSD in February 2014.  Since that time, the Veteran has been hospitalized at least twice for his psychiatric symptoms, to include homicidal ideation, which he denied experiencing during the February 2014 examination.  In light of the foregoing and as remand is otherwise required, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, as noted in the Introduction, additional evidence has been associated with the claims file since the issuance of the March 2014 SSOC.  Therefore, in the readjudication of the Veteran's appeal, such newly received evidence should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2015 to the present, to include the complete records of the Veteran's October and November 2016 hospitalization at the Memphis VAMC, as well as records from the Jefferson Barracks division of the St. Louis VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from The Bridge at Ridgely, Pathways Behavioral Health, Jackson General, and any previously unidentified private medical providers who have provided treatment for the claim in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2014 SSOC.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





